BUDGE, 'J.,
Dissenting. — The complaint, among other things, contains the following allegations: That respondent filed his claim with the board of county commissioners; it was disallowed; at the time of filing his claim he had not failed nor had he ever failed to make any statement or settlement of his accounts as required by law; he had not failed nor had he ever failed to account for and pay over the public funds received by him in his official capacity when and as required by law; he was not in any way a delinquent or a defaulter in his trust; and he was not indebted to Kootenai county in any sum of money whatever upon any account whatever.
Appellant answered, denying each and every allegation of the complaint, and by way of an affirmative defense alleged, among other things, that at the time respondent presented his claim to the board he was indebted to Kootenai county in various sums collected by him during a former term of office as assessor, aggregating an amount far in excess of that sued for.
Appellant also filed a cross-complaint, alleging in substance that the respondent was indebted to Kootenai county in various sums collected by him during his former term of office as *349assessor, for the years 1911 and 1912, amounting to more than $3,000.
Respondent demurred to the affirmative defense generally, and for the further reason that the alleged matters of defense were barred by the provisions of C. L., see. 4054, subd. 1. A like demurrer, adding the additional ground that the cross-complaint was ambiguous, unintelligible and uncertain, was interposed to the cross-complaint. Both demurrers were overruled. Appellant answered the cross-complaint, setting up, among other things, the above statute of limitations.
During the trial, respondent testified in substance that he had not failed to make any statement or settlement of his accounts as required by law; he had not failed to pay over public funds received by him as assessor when and as required by law; and was not indebted to the county in any amount or sum whatsoever then or at the time he filed his claim.
Appellant sought first upon cross-examination of respondent and later as a part of his affirmative defense to prove that respondent was indebted to Kootenai county. The court refused to permit the cross-examination of respondent to go back of the period of the statute of limitations, and excluded appellant’s evidence offered in support of the allegations in his answer on the ground that the matters sought to be introduced in evidence were barred by the statute of limitations. The assignments predicate error upon the rejection of this evidence.
The real question is whether the defense sought to be made by appellant is barred by the provisions of C. L., sec. 4054, subd. 1.
If the facts which appellant offered in evidence in support of his affirmative answer constituted a setoff or counterclaim, they were properly' excluded, but I do not so regard them, nor are they plead as such. No affirmative relief is sought in the answer, but the facts alleged are set up as a pure defense.
The question involves an interpretation of C., L., sec. 1945, the material parts of which are as follows:
“Sec. 1945. Prohibitions on Allowance of Claims..... They (the Board of County Commissioners) must not allow *350any account, or cause or permit any warrant to be issued to any county .... officer intrusted with the collection, safekeeping or disbursement of the public funds, who has failed to make any statement or settlement of his accounts as required by law or who has failed, to account for and pay'over the public funds received by him when, and ás required by law, or who is in any way a delinquent or defaulter in his trust, .... They must not allow any account or claim of any officer while he neglects or refuses to perform any duty required of him by law.”
It will be noticed that the inhibition against the allowance of claims, provided by the foregoing section, is not made to depend to any extent whatever upon the amount that the officer may be in default. Whatever his default may be, so long as it comes within the matters defined in this section, the board cannot allow, his claim. There is no element of setoff or counterclaim which can logically or properly be deduced or inferred from the language of this statute. The statute does not say that if the officer is in default the board may deduct the amount he is in default from the amount he claims to be due and pay him the difference, but it does say that, “They must not allow any account or claim of any officer while he neglects or refuses to perform any duty required of him by law.” The prohibition of the statute is absolute and continues under the plain language of the statute, “while he neglects or refuses to perform any duty.” It cannot be said that any lapse of time operates to perform the officer’s duties for him. So long as the delinquency of the officer continues, this statute prevents the board from allowing him any claim, and this would be true regardless of the nature of the claim. In other words, the statute is a complete defense to any claim the officer may present so long as he is in any way a delinquent or defaulter in his trust or so long as he may have neglected or refused to perform any dutyi required of him by law, and bars recovery by the officer from the county.
The main opinion, if I understand it correctly, adheres to the view that although sec. 1945, supra, applies to and binds the board of county commissioners, since this is an independ*351ent action against the county, the statute has no application and is not binding upon the action of the court. I am unable to concur in such an interpretation of the statute. Either the statute applies, or it does not apply. If it applies, the board is without authority to allow the claim and the courts are bound by the statute to the same extent that the board is, and the fact that the point is raised in an independent action against the county does not give the courts jurisdiction to compel the board to perform an act which the statute expressly prohibits them from doing.
It is apparent that sec. 1945, supra, makes the matters sought to be shown by the appellant a pure defense against any claim of a county officer while he remains in default in respect to any of the matters defined in the statute. The defense provided for by this statute is wholly independent of and not in any way related to the county’s original right to recover public funds from a county officer, if action therefor be commenced before the claim is barred. When a county seeks to recover public funds retained by an officer thereof, it stands in the same position as any private litigant when met by a plea of the statute of limitations, but when a delinquent county officer seeks to recover a claim from the county, he is met by the provisions of this statute, which constitute a pure defense and bar his cause of action.
The rule is universal and the authorities are uniform to the effect that statutes of limitation are not applicable to defenses. (17 R. C. L. 745, sec. 112; 25 Cyc. 1063; Louisville Banking Co. v. Buchanan, 117 Ky. 975, 4 Ann. Cas. 929, and note 933, 80 S. W. 193; Buty v. Goldfinch, 74 Wash. 532, Ann. Cas. 1915A, 604, and note 608, 46 L. R. A., N. S., 1065, 133 Pac. 1057; Aultman & Taylor Co. v. Meade, 121 Ky. 241, 123 Am. St. 193, 194, 89 S. W. 137; see, also, cases cited in 1914-1918 Supplement to Cyc., p. 2156, Limitations of Actions, 1063-1091; Buck v. Assurance Society, 96 Wash. 683, 165 Pac. 878; Muckenthaler v. Noller (Kan.), 180 Pac. 453.)
Nor am I in accord with the view expressed in the concurring opinion, that sec. 1945, supra, does not apply to a former officer, i. e., one who has settled with the county and turned *352over all of the affairs of his office to his successor, for the following reasons, viz.:
The duties of the office are imposed upon the individual'incumbent, and continue whether in or out of office until he has performed all of the duties required of him by law. If he' fails to perform any duty required of him by law, his default is not cured by the expiration of his term of office. The statute does not in terms refer to a former county officer, neither does it say that its provisions only apply to a county officer so long 'as he continues in office, but the statute does say in express terms that while he neglects or refuses to perform any duty required of him by law, and so long as any such duty has not been performed, the board must not allow any account or claim of such officer.
If the view expressed in the concurring opinion is correct, in case the indebtedness of a county officer to .the county is discovered during his term, the provisions of the statute apply, but if by reason of exceptional shill, or for any other reason, he is able to avoid detection of his defalcations until his term of office expires, he is thereby rewarded by the removal of the inhibition placed upon the board of county commissioners under the provisions of the statute, and the only recourse the county has is in an action to recover. To my mind, there is an absence of both logic and justice in an interpretation of the statute which makes possible the application of this rule.
If the view expressed in the concurring opinion is the correct one, a county officer who had refused or neglected to perform any of the duties required of him by law, during the last quarter of his term, could avoid the inhibition of this statute by delaying the presentation of his claim for his last quarter’s salary until after his successor had qualified and taken over the duties of the office.
It is my opinion that the view that this statute does not apply to a former officer defeats the ends which the statute was designed to accomplish.
I am of the opinion that the trial court erred in rejecting appellant’s evidence as to the alleged indebtedness of respondent, arising during the years 1911 and 1912, and that the judgment should be reversed.